Case 1:18-cv-21024-UU Document 52 Entered on FLSD Docket 11/16/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    Case No.: 18-cv-21024-UU
                                    Crim. No.: 16-cr-20652-UU

 ROBERT LEWIS MORGAN,

        Movant,

 v.

 UNITED STATES OF AMERICA,

        Respondent.

 __________________________________/

      ORDER ADOPTING MAGISTRATE’S REPORT AND RECOMMENDATION

        This Cause is before the Court upon Movant’s pro se Third Amended Motion to Vacate

 Pursuant to 28 U.S.C. § 2255 (the “Motion”) (D.E. 11). The Court has reviewed the Motion and

 pertinent parts of the record and is otherwise fully advised in the premises.

        This matter was referred to Magistrate Judge Lisette M. Reid who, on October 23, 20209,

 issued a Report (the “Report”) recommending that the Motion be denied because Movant failed to

 meet his burden to show that his counsel was ineffective. D.E. 51. Movant did not file objections

 to the Report. See LoConte v. Dugger, 847 F.2d 745, 750 (11th Cir. 1988), cert. denied, 488 U.S.

 958 (1988) (holding that failure to file timely objections bars the parties from attacking factual

 findings on appeal).

        Upon de novo review, the Court agrees with Magistrate Judge Reid’s recommendations

 and concurs in all her findings. Accordingly, it is hereby

        ORDERED AND ADJUDGED that the Report (D.E. 51) is RATIFIED, ADOPTED, and

 AFFIRMED. It is further

        ORDERED AND ADJUDGED that the Motion (D.E. 11) is DENIED. It is further
Case 1:18-cv-21024-UU Document 52 Entered on FLSD Docket 11/16/2020 Page 2 of 2




         ORDERED AND ADJUDGED that no certificate of appealability shall issue. It is further

         ORDERED AND ADJUDGED that Plaintiff’s Expedited Motion Requesting Magistrate

 Judge to Issue Report and Recommendation on Movant’s Pending 28 U.S.C. § 2255 Motion to

 Vacate Sentence (D.E. 50) is DENIED AS MOOT. It is further

         ORDERED AND ADJUDGED that this case is CLOSED.

         DONE AND ORDERED in Chambers in Miami, Florida this 16th__ day of November,

 2020.



                                                   _____________________________
                                                   URSULA UNGARO
                                                   UNITED STATES DISTRICT JUDGE


 Copies provided:
 Robert Lewis Morgan, pro se
 Counsel of record via CM/ECF




                                              2
